Case 1:19-cv-11457-IT Document 126 Filed 12/04/20 Page 1 of 19




                EXHIBIT 1
          Case 1:19-cv-11457-IT Document 126 Filed 12/04/20 Page 2 of 19



                                                                            One Citizens Plaza, 8th floor
                                                                            Providence, RI 02903-1345
                                                                            Telephone 401-274-7200
                                                                            Fax 401-751-0604 / 351-4607

                                                                            175 Federal Street
                                                                            Boston, MA 02110-2210
                                                                            Telephone 617-482-0600
                                                                            Fax 617-482-0604
                                                                            www.apslaw.com


September 24, 2020



VIA E-MAIL

Oliver Griffin
Kutak Rock LLP
1760 Market Street, Suite 1100
Philadelphia, PA 19103-4104
Oliver.Griffin@KutakRock.com

Re:    Document Production in AnywhereCommerce, Inc. et al. v. Ingenico Inc. et al.


Dear Oliver:

I am writing as a follow up to our call on September 14, 2020 concerning the parties’ document
production in the above-captioned action.

As of the date of this letter neither Plaintiffs nor Defendants in the above-captioned action have
produced any documents responsive to the counter-parties’ requests for the production of
documents.

As you know, Defendants objected to Plaintiffs’ requests for production based on, among other
things, the application of the General Data Protection Regulation (“GDPR”). GDPR hindered
Defendants’ ability to collect, process, and review responsive documents in preparation for
production. While that issue was pending before the Court, to keep discovery moving,
Defendants worked with Plaintiffs to draft a Stipulated Order Regarding Discovery of
Electronically Stored Information (ECF No. 102, filed March 30, 2020) and to reach an
agreement on search terms and custodians pending the Court’s resolution of the Defendants’
GDPR-based objections.

As you know, on August 31, 2020 the Court issued a decision that resolved Defendants’
objections concerning the effect of GDPR on Defendants’ document production obligations (the
“Decision”). The Decision orders Defendants Ingenico Inc. and Ingenico Corp. to “produce
responsive documents in their custody or control, that are located in the United States … .” As
         Case 1:19-cv-11457-IT Document 126 Filed 12/04/20 Page 3 of 19



Oliver Griffin
September 24, 2020
Page 2




such, I am writing to provide an update concerning the Defendants’/Counter-Claimants’
production of documents.

Ingenico Inc. and Ingenico Corp. have analyzed which data fall within the scope of the Court
order and the parties’ Stipulated Order Regarding Discovery of Electronically Stored
Information and subsequent agreements concerning custodians and search terms (the “Discovery
Agreements”). Based on that analysis, Ingenico Inc. and Ingenico Corp. have determined to
proceed as outlined in the Discovery Agreements as to the data stored locally on the electronic
devices of the following custodians:

              Christopher Rotsaert

              Will Graylin

              John Frontz

              Ken Paull

              David Szczepanski

              Nino Maisuradze

              Tieg Bean

              Sandeep Gaur

              Mike Nourie

              Lisa Shipley

              Hal Hannah

              John Coloe.

Before the Decision, the parties had contemplated that, subject to GDPR and other objections,
Defendants would search the documents of the following custodians:

      Christopher Dolique

      Vince Tallent
             Case 1:19-cv-11457-IT Document 126 Filed 12/04/20 Page 4 of 19



Oliver Griffin
September 24, 2020
Page 3




         Philippe Lazare

         Christopher Coonen

         Jean-Marc Thienpoint

         Florian Sailler.

However, in light of the Decision, Defendants will not do so at this time. These individuals were
employees of Ingenico Group GA and based on the information available to us at present, neither
Ingenico Inc. nor Ingenico Corp. have custody or control over devices located in the United
States that could be searched for responsive documents. In light of the large quantity of data
already collected and under review—data which includes e-mails to or from the above
individuals—we expect that there will be no need to revisit this issue.

As discussed, Defendants intend to produce documents on a rolling basis. Defendants intend to
produce the first group of documents on or before October 5, 2020.

Although GPDR issues hindered Defendants’ ability to produce documents, Plaintiffs did not
maintain an objection based on foreign data privacy laws and to date have proffered no
explanation for their failure to produce documents in response to requests for production served
in February 2020, and concerning which agreement was reached on ESI discovery, search terms,
and custodians in April 2020. At this point it has been nearly five months since agreement was
reached on the relevant aspects of Plaintiffs’ obligations to search and produce documents.
Defendants are aware of the burdens and obstacles imposed by the Coronavirus pandemic and
have thus far refrained from moving to compel Plaintiffs to produce documents. When I raised
this issue with you on September 14, 2020, you assured me that Plaintiffs would be producing
their within five days. We await the production of these documents and, as I said in my email of
September 22, 2020, if Plaintiffs need additional time, Defendants are willing to accommodate
Plaintiffs but want to sure we are all on the same page with our expectations.


Sincerely,

/s/ Nicole Benjamin

NICOLE BENJAMIN
nbenjamin@apslaw.com

cc:       Counsel of Record



1027013.v1
Case 1:19-cv-11457-IT Document 126 Filed 12/04/20 Page 5 of 19




                EXHIBIT 2
            Case 1:19-cv-11457-IT Document 126 Filed 12/04/20 Page 6 of 19




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 ANYWHERECOMMERCE, INC.
 and BBPOS LIMITED,

                          Plaintiffs,

                  v.                                             CIVIL ACTION NO.
                                                                 1:19-cv-11457-IT
 INGENICO INC., INGENICO CORP.,
 INGENICO GROUP SA, and INGENICO
 VENTURES SAS,

                          Defendants.


                                RULE 26 INITIAL DISCLOSURES

          Pursuant to Rule 26(a)(1)(A) of the Federal Rules of Civil Procedure, Ingenico Inc. (as

Defendant and Counterclaim Plaintiff), Defendants Ingenico Corp., Ingenico Group SA and,

only insofar as it is necessary to preserve all claims and defenses, the defunct and non-existent

entity Ingenico Ventures SAS (collectively, “Defendants”), provide these initial disclosures.

          In providing the following disclosures, Defendants: (i) do not concede the materiality,

relevance, or discoverability of the information provided and/or the documents identified; (ii)

expressly reserve any and all objections to the discoverability and/or admissibility at trial of such

information and documents; (iii) do not waive or intend to waive the attorney-client, work

product, or any other privilege or immunity that would otherwise entitle Defendants to refuse to

transmit the information or documents identified herein, or to object to their use for any purpose;

and (iv) do not waive, and expressly reserve, any and all defenses to the Complaint filed in this

action.




                                                   1
             Case 1:19-cv-11457-IT Document 126 Filed 12/04/20 Page 7 of 19




        1.       Individuals

        Based on counsel’s investigation to date, counsel for Defendants believe the following

individuals may have discoverable information on the subject matter of the allegations in

Plaintiffs’ Complaint. Defendants’ investigation is ongoing. In referencing the “subject matter”

of the Complaint, Defendants refer to Defendants’ interactions with AnywhereCommerce, Inc.,

BBPOS Limited, First Data Corporation, ROAM Data, Inc., or Defendants. Defendants do not,

by stating that an individual may have knowledge of the “subject matter” of the Complaint,

concede the truth of any allegations in the Complaint nor the relevance of these allegations to

Plaintiffs’ claims.

 Name                     Address                             Subject of Information

 Christopher Rotsaert     c/o William K. Wray Jr.             Christopher Rotsaert is an
                          Adler Pollock & Sheehan P.C.        employee of Ingenico Inc. who
                          One Citizens Plaza, 8th Floor       has knowledge of the subject
                          Providence, RI 02903                matter of the Complaint.

 Keeper of Records        c/o William K. Wray Jr.             The Keeper of Records is likely to
 for Ingenico Inc.        Adler Pollock & Sheehan P.C.        have discoverable information
                          One Citizens Plaza, 8th Floor       related to the subject matter of the
                          Providence, RI 02903                Complaint and the authenticity,
                                                              presence, or absence of relevant
                                                              documents.

 Keeper of Records        c/o William K. Wray Jr.             The Keeper of Records is likely to
 for Ingenico Corp.       Adler Pollock & Sheehan P.C.        have discoverable information
                          One Citizens Plaza, 8th Floor       related to the subject matter of the
                          Providence, RI 02903                Complaint and the authenticity,
                                                              presence, or absence of relevant
                                                              documents.

 Keeper of Records        c/o William K. Wray Jr.             The Keeper of Records is likely to
 for Ingenico Group       Adler Pollock & Sheehan P.C.        have discoverable information
 SA                       One Citizens Plaza, 8th Floor       related to the subject matter of the
                          Providence, RI 02903                Complaint and the authenticity,
                                                              presence, or absence of relevant
                                                              documents.




                                                2
        Case 1:19-cv-11457-IT Document 126 Filed 12/04/20 Page 8 of 19




Keeper of Records     Registry of the Commercial Court   The Keeper of Records for the
for the Paris         of Paris                           Paris Commercial Court has
Commercial Court      1 Quai de la Corse                 knowledge of the dissolution of
                      75198 Paris Cedex 04               Ingenico Ventures SAS.

Governor Brian P.     Office of the Secretary of State   The Secretary of State of Georgia,
Kemp, or his          214 State Capitol                  has knowledge of a merger
successor as          Atlanta, Georgia 30334             between Ingenico Inc. and
Secretary of State,   844.753.7825                       ROAM Data, Inc.
Brad Raffensperger                    -or-
                      Office of the Governor
                      206 Washington Street
                      111 State Capitol
                      Atlanta, Georgia 30334

Will Wang Graylin     Mr. Graylin’s current address is   Will Wang Graylin is a former
                      not presently known to             employee of ROAM Data, Inc.
                      Defendants.                        who has knowledge of the subject
                                                         matter of the Complaint.

Christophe Dolique    Mr. Dolique’s current address is   Christophe Dolique is a former
                      not known to Defendants based on   employee of a Defendant who has
                      counsel’s investigation to date.   knowledge of investments by one
                                                         or more Defendants in ROAM
                                                         Data, Inc.

Vince Tallent         Mr. Tallent’s current address is   Vince Tallent is a former
                      not known to Defendants based on   employee of a Defendant who has
                      counsel’s investigation to date.   knowledge of investments in
                                                         ROAM Data, Inc.




                                              3
        Case 1:19-cv-11457-IT Document 126 Filed 12/04/20 Page 9 of 19




Philippe Lazare      Based on counsel’s investigation       Philippe Lazare is a employee of
                     to date, Mr. Lazare’s address is       a Defendant who has knowledge
                     not known to Defendants.               of investments by one or more
                                                            Defendants in ROAM Data, Inc.
                                                            Philippe Lazare also has
                                                            knowledge of the dissolution of
                                                            Ingenico Ventures SAS.

Christopher Coonen   Based on counsel’s investigation       Christopher Coonen is a former
                     to date, Mr. Coonen’s address is       employee of a Defendant who has
                     not known to Defendants.               knowledge of investments by one
                                                            or more Defendants in ROAM
                                                            Data, Inc.

John Coloe           Mr. Coloe’s current address is not     John Coloe is a former ROAM
                     known to Defendants based on           Data, Inc. employee who
                     counsel’s investigation to date.       communicated with
                                                            AnywhereCommerce.

Dan Bobier           Mr. Bobier’s current address is not Dan Bobier is a former employee
                     known to Defendants based on        of First Data Corp. who has
                     counsel’s investigation to date.    knowledge of the allegations
                                                         made in the Complaint.

O.B. Rawls           Mr. Rawls’ current address is not      O.B. Rawls is a former employee
                     known to Defendants based on           of First Data Corp. who has
                     counsel’s investigation to date.       knowledge of the allegations
                                                            made in the Complaint.

Jean-Marc            Mr. Thienpoint’s current address       Jean-Marc Thienpoint is a former
Thienpoint           is not known to Defendants based       employee of a Defendant who has
                     on counsel’s investigation to date.    knowledge of the subject matter
                                                            of the Complaint.

Florian Sailler      Mr. Sailler’s current address is not   Florian Sailler is a former
                     known to Defendants based on           employee of a Defendant who has
                     counsel’s investigation to date.       knowledge of investments by one
                                                            or more Defendants in ROAM
                                                            Data, Inc.




                                             4
         Case 1:19-cv-11457-IT Document 126 Filed 12/04/20 Page 10 of 19




 John Frontz              Mr. Frontz’s current address is not   John Frontz is a former employee
                          known to Defendants based on          of ROAM Data, Inc. who has
                          counsel’s investigation to date.      knowledge of the subject matter
                                                                of the Complaint.

 Ken Paull                Mr. Paull’s current address is not    Ken Paull is a former employee of
                          known to Defendants based on          ROAM Data, Inc. who has
                          counsel’s investigation to date.      knowledge of the subject matter
                                                                of the Complaint.
       In addition to these individuals, Defendants state that principals and/or current and

former employees of Plaintiffs (including but not limited to Mitchell Cobrin, Michael Kron, and

Ben Lo) and their predecessor, successor, and affiliated companies are likely to have

discoverable information. To the best of Defendants’ knowledge and belief, Plaintiffs have

superior knowledge concerning such persons’ addresses.

       2.        Documents

       Based on counsel’s investigation, counsel for Defendants state that the following

documents are in Defendants’ possession, custody or control and may be used by Defendants in

support of their defenses. In this section, any reference to “Plaintiffs” or “Defendants” includes a

reference to their corporate affiliates, successors, and predecessors.

                Any of Plaintiffs’ contractual agreements or other business agreements with any
                 other Plaintiff.

                Any Defendant’s contractual agreements or draft contractual agreements and any
                 other business agreement with any Plaintiff.

                Certain correspondence between and among any of the individuals identified in
                 Section 1.

                Correspondence concerning BBPOS’ attempted sale to North American Bancard
                 LLC.

                Records from the Registry of the Commercial Court of Paris showing the
                 dissolution of Ingenico Ventures SAS.




                                                  5
         Case 1:19-cv-11457-IT Document 126 Filed 12/04/20 Page 11 of 19




               Records from the Georgia Secretary of State showing a merger between ROAM
                Data Inc. and Ingenico Inc.

       3.       Damages

       Defendants will seek costs and attorneys’ fees in connection with defending and

ultimately seeking judgment on Plaintiffs’ Complaint.

       Counterclaim Plaintiff Ingenico Inc. seeks damages for breach of contract, breach of the

contractual duty of good-faith and fair dealing, tortious interference with advantageous business

relations, tortious interference with contract, violation of the Defend Trade Secrets Act and the

Massachusetts Trade Secrets Act, and violation of M.G.L. Ch. 93A § 11, all in an amount to be

proved at trial. Counterclaim Plaintiff will supplement this response or appropriate discovery

responses as the facts necessary to compute such damages are discovered.

       4.       Insurance

        Defendants are not presently aware of policies of insurance that would be available to

them on the defense of Plaintiffs’ claims.



Dated: August 29, 2019                        Respectfully submitted,


                                              /s/ John A. Tarantino
                                              JOHN A. TARANTINO (BBO #492230)
                                              PATRICIA K. ROCHA (BBO #542348)
                                              WILLIAM K.WRAY, JR. (BBO #689037)
                                              Adler Pollock & Sheehan P.C.
                                              One Citizens Plaza, 8th Floor
                                              Providence, RI 02903
                                              Tel: (401) 274-7200
                                              Fax: (401) 351-4607
                                              jtarantino@apslaw.com
                                              procha@apslaw.com
                                              wwray@apslaw.com




                                                 6
        Case 1:19-cv-11457-IT Document 126 Filed 12/04/20 Page 12 of 19




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of August, 2019 I sent this document via e-mail to
opposing counsel of record:

Jonathon D. Friedmann, Esq.
jfriedmann@rflawyers.com
Rudolph Friedmann LLP
92 State Street
Boston, MA 02109

Gregory R. Crochet, Esq.
Kutak Rock LLP
303 Peachtree Street, N.E., Suite 2750
Atlanta, GA 30308
Greg.crochet@kutakrock.com

Oliver D. Griffin, Esq.
Oliver.griffin@kutakrock.com

Peter N. Kessler, Esq.
Peter.kessler@kutakrock.com

Melisa A. Bozeman, Esq.
Melissa.bozeman@kutakrock.com
1760 Market Street, Suite 1100
Philadelphia, PA 19103-4104

                                                   /s/ William K. Wray, Jr.
                                                   William K. Wray, Jr.




                                              7
Case 1:19-cv-11457-IT Document 126 Filed 12/04/20 Page 13 of 19




                EXHIBIT 3
         Case 1:19-cv-11457-IT Document 126 Filed 12/04/20 Page 14 of 19




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 ANYWHERECOMMERCE, INC. and
 BBPOS LIMITED

         Plaintiffs,

                        v.
                                                    Civil Docket No: 1:19-cv-11457-IT
 INGENICO, INC., INGENICO CORP.,
 INGENICO GROUP, SA, and INGENICO
 VENTURES SAS                                               Jury Trial Demanded

         Defendants.


                  PLAINTIFFS’ INITIAL DISCLOSURES PURSUANT TO
                    FEDERAL RULE OF CIVIL PROCEDURE 26(a)(1)

       Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure, Plaintiffs

AnywhereCommerce, Inc. (“AnywhereCommerce”) and BBPOS Limited (“BBPOS,” and

together, “Plaintiffs”), by and through their attorneys, provide the following initial disclosures.

These initial disclosures are based on information reasonably available to the Plaintiffs at this time.

These disclosures may be superseded by subsequent investigation and discovery in this case, and

Plaintiffs may amend or supplement these disclosures based upon continuing investigations and

discovery pursuant to Federal Rule of Civil Procedure 26(e). Plaintiffs do not waive their right to

object to any discovery request or other proceeding related to the subject matter of these

disclosures based on competency, privilege, relevancy, materiality, hearsay or any other proper

ground for objection. Furthermore, these disclosures are not an admission by Plaintiffs regarding

any matter.

       Each and every disclosure set forth below is subject to the above qualifications and

limitations.
         Case 1:19-cv-11457-IT Document 126 Filed 12/04/20 Page 15 of 19




   I.        Individuals Likely to Have Discoverable Information to Support Plaintiffs’
             Claims or Defenses.

        1.      All persons and entities referenced in the Complaint, Answer, Counterclaim, or

other pleadings. It is anticipated that some of these witnesses will be adverse to Plaintiffs.

        2.      Mitchel Cobrin and Michael Kron – Messrs. Cobrin and Kron together have

information related to AnywhereCommerce’s interactions with the following: (1) First Data

Corporation (“FDC”), First Data Merchant Services Corporation (“FDMS”), TASQ Technology

Inc. (“TASQ”), FD Ventures, and their respective affiliates and related entities; (2) ROAM Data,

Inc. (“ROAM”); (3) BBPOS; (4) Ingenico Group, S.A. (“Ingenico Group”) and its affiliates and

related entities; (5) 4361423 Canada Inc. (“436 Canada”); and (6) its customers, generally. In

addition to the subject matter of AnywhereCommerce’s claims, defenses, and allegations in the

Complaint and other responsive pleadings, they also collectively have information related to

AnywhereCommerce’s (i) business opportunities; (ii) business operations; and (iii) trade secret-

protected information and intellectual property rights. They may be contacted through counsel.

        3.      Ben Lo – Mr. Lo has information related to BBPOS’s interactions with the

following: (1) ROAM; (2) AnywhereCommerce and its predecessor, HomeATM; (3) Ingenico

Group, Ingenico Ventures, SAS (“Ingenico Ventures”), Ingenico, Inc. (“Ingenico GA”) and/or

Ingenico Corp. (“Ingenico DE”), and their respective affiliates and related entities; (4) 436 Canada;

(5) North American Bancard, LLC (“NAB”); and (6) its customers, generally. In addition to the

subject matter of BBPOS’s claims, defenses, and allegations in the Complaint and other responsive

pleadings, Mr. Lo also has information related to BBPOS’s (i) business opportunities; (ii) business

operations; and (iii) trade secret-protected information and intellectual property rights. He may be

contacted through counsel.




                                                  2
         Case 1:19-cv-11457-IT Document 126 Filed 12/04/20 Page 16 of 19




       4.      Daniel Tsai – Mr. Tsai has information related to his involvement in the invention

and/or development of certain mobile point of sale technology that is subject to trade secret-

protections or otherwise related to the respective intellectual property rights of BBPOS,

AnywhereCommerce, and/or 436 Canada. He may be contacted through counsel.

       5.      Jimmy Tang – Mr. Tang has information related to his involvement in the invention

and/or development of certain mobile point of sale technology that is subject to trade secret-

protections or otherwise related to the respective intellectual property rights of BBPOS,

AnywhereCommerce, and/or 436 Canada. He may be contacted through counsel.

       6.      OB Rawls – Mr. Rawls has information related to FDC’s interactions with

AnywhereCommerce. Contact information for Mr. Rawls to be supplied.

       7.      Dan Bobier – Mr. Bobier has information related to FDC’s interactions with

AnywhereCommerce. Plaintiffs do not have verifiable contact information for Mr. Bobier.

       8.      Will Graylin – Mr. Graylin has information related to ROAM’s interactions with

the following: (1) AnywhereCommerce and its predecessor, HomeATM; (2) BBPOS; and (3)

Ingenico Group, Ingenico Ventures, Ingenico GA, and/or Ingenico DE, and their respective

affiliates and related entities. Contact information for Mr. Graylin to be supplied.

       9.      Christophe Dolique and Vince Tallet – Messrs. Dolique and Tallet have

information related to: (1) Ingenico Group and its global operations; (2) Ingenico Ventures and its

mobile commerce activities; and (3) the acquisition of ROAM and its mobile commerce activities.

Plaintiffs do not have verifiable contact information for Messrs. Dolique and Tallet.

       10.     Phillip Lazare – Mr. Lazare has information related to: (1) Ingenico Group and its

global operations; (2) Ingenico Ventures and its mobile commerce activities; (3) the acquisition of




                                                 3
          Case 1:19-cv-11457-IT Document 126 Filed 12/04/20 Page 17 of 19




ROAM and its mobile commerce activities; and (4) Ingenico GA and its mobile commerce

activities. Plaintiffs do not have verifiable contact information for Mr. Lazare.

         11.      Christopher Coonen – Mr. Coonen has information related to: (1) Ingenico Group

and its global operations; (2) Ingenico Ventures and its mobile commerce activities; and (3) the

acquisition of ROAM and its mobile commerce activities. Plaintiffs do not have verifiable contact

information for Mr. Coonen.

         12.      Christopher Rotsaert – Mr. Rotsaert has information related to: (1) Ingenico Group

and its global operations; (2) Ingenico Ventures and its mobile commerce activities; and (3) the

acquisition of ROAM and its mobile commerce activities. Plaintiffs do not have verifiable contact

information for Mr. Rotsaert.

         13.      John Coloe – Mr. Coloe has information related to ROAM’s interactions with

AnywhereCommerce respecting discussions of various partnership and M&A opportunities.

Plaintiffs do not have verifiable contact information for Mr. Coloe.

         14.      Lisa Shipley and Hal Hanna – Ms. Shipley and Mr. Hanna have information related

to Ingenico Group’s and/or Ingenico Ventures’s interactions with: (1) ROAM; and/or (2)

AnywhereCommerce.

         15.      Corporate representatives of Defendants.

   II.         Documents in Plaintiffs’ Possession That Plaintiffs May Use to Support their
               Claims.

         1.       Communications by and amongst the parties respecting AnywhereCommerce’s

work with and on behalf of FDC and its affiliates.

         2.       Communications by and amongst the parties respecting BBPOS’s work with and

on behalf of ROAM and Ingenico Group and its affiliates.




                                                  4
            Case 1:19-cv-11457-IT Document 126 Filed 12/04/20 Page 18 of 19




           3.      Communications by and amongst the parties respecting Ingenico Group’s and/or

Ingenico Ventures’s investments in and eventual acquisition of ROAM.

           4.      Communications by and amongst the parties respecting a possible investment in or

acquisition of BBPOS.

           5.      Communications by and between AnywhereCommerce and representatives of FDC

and its affiliates.

           6.      Communications by and between BBPOS and representatives of NAB.

           7.      Any and all contracts and/or agreements by and between the parties.

           8.      Materials prepared by Plaintiffs and with their respective trade secrets and

confidential business information.

           9.      Materials pertaining to AnywhereCommerce’s, BBPOS’s, and 436 Canada’s

respective intellectual property rights.

           10.     AnywhereCommerce’s relevant sales records.

           11.     BBPOS’s relevant sales records.

           12.     Products manufactured and distributed by Plaintiffs, along with any promotional

literature and specifications.

    III.         Damages

           Plaintiffs seek all compensatory, punitive, and statutory damages associated with their

claims as asserted against Defendants herein. However, the exact amount of damages incurred

by Plaintiffs is, as-yet, not fully quantifiable. Contemplated party and third-party discovery will

reveal the amount and scope of Plaintiffs’ respective damages. Plaintiffs reserve the right to

supplement this response.




                                                     5
          Case 1:19-cv-11457-IT Document 126 Filed 12/04/20 Page 19 of 19




   IV.      Insurance Agreements

         Plaintiffs are not in possession of any relevant insurance agreements.



                                                      KUTAK ROCK LLP


Dated: August 29, 2019.                               By: /s/ Melissa A. Bozeman
                                                      Oliver D. Griffin
                                                      Peter N. Kessler
                                                      Melissa A. Bozeman
                                                      1760 Market Street, Suite 1100
                                                      Philadelphia, PA 19103
                                                      Tel 215.299.4384
                                                      Fax 215.981.0719
                                                      oliver.griffin@kutakrock.com
                                                      peter.kessler@kutakrock.com
                                                      melissa.bozeman@kutakrock.com

                                                      Attorneys for Plaintiffs




                                                  6
